Citation Nr: 0418570	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of fractures of the left radius and ulna.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey.  The veteran appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his December 2002 VA Form 9, the veteran raised the issue 
of service connection for a neurological disorder as 
secondary to the service-connected residuals of fractures of 
the left radius and ulna.  The Board finds that this service 
connection issue is inextricably intertwined with the issue 
of an increased rating for residuals of fractures of the left 
radius and ulna.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); 38 C.F.R. § 4.124a (2003).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of that issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.

At his December 2003 hearing, the veteran testified that the 
symptoms including pain and weakness of the left arm had 
increased since the May 2003 VA examination.  Moreover, the 
veteran reported that he had VA examination the day before 
the hearing in December 2003.  Additionally, the veteran 
testified that his residual scar is painful, thereby raising 
the question of whether a separate evaluation is warranted 
for his residual scar.  VA's duty to assist the veteran 
includes obtaining relevant medical records and, if 
applicable, a medical examination and/or opinion in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for 
neurological symptomatology of the left 
upper extremity from 1970 to the present.  
Obtain all records from the VA medical 
center in Wilmington, Delaware, from 
March 2002 to the present.  Obtain any 
other identified records.  Associate all 
records with the claims file.  If any 
request for private medical records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  After the completion of numbers 1-2 
above, schedule the veteran for a VA 
examination to determine the nature and 
extent of his residuals of fractures of 
the left radius and ulna and the nature 
and extent of any neurological disorder 
in the left upper extremity.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  

The examiner should provide ranges of 
motion of the left forearm and wrist, to 
include supination and pronation.  The 
examiner should address the evidence of 
pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

The examiner should note any malunion of 
either the left radius or ulna and 
whether any such malunion results in a 
bad alignment.

The examiner should note the length and 
width of the scar on the left forearm.  
The examiner should indicate whether such 
a scar is deep or superficial, whether it 
causes limited motion, whether it is 
painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.  

For any neurological disorder of the left 
upper extremity, the examiner should 
opine on whether it is as least as likely 
as not that it was caused or aggravated 
by the service-connected orthopedic 
residuals of fractures of the left radius 
and ulna.

The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

4.  The VBA AMC should adjudicate the 
issue of service connection for a 
neurological disorder as secondary to the 
service-connected residuals of fractures 
of the left radius and ulna.

5.  After undertaking any additional 
necessary development, the VBA AMC should 
readjudicate the veteran's claim, to 
include consideration of whether the 
veteran is entitled to separate 
evaluations for limitation of flexion of 
the left forearm, limitation of extension 
of the left forearm, impairment of the 
left ulna, impairment of the left radius, 
impairment of left supination and 
pronation, limitation of motion of the 
left wrist, and a residual scar.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


